422 So.2d 1093 (1982)
STATE of Florida, Appellant,
v.
William Robert RALSTON, Appellee.
STATE of Florida, Appellant,
v.
Roth Ross WOOD and Ray Jackson Stroebel, Appellees.
Nos. 81-259, 81-260.
District Court of Appeal of Florida, Fourth District.
December 8, 1982.
Jim Smith, Atty. Gen., Tallahassee, and Stewart J. Bellus, Asst. Atty. Gen., West Palm Beach, for appellant.
Marc S. Nurik of Nurik, O'Donnell & Lazarus, Fort Lauderdale, for appellees Wood and Stroebel.
PER CURIAM.
REVERSED. See State v. Benitez, 395 So.2d 514 (Fla. 1981). We also reject the claim by appellees that Section 893.135, Florida Statutes (1979) violates their right to privacy embodied in Article I, Section 23 of the Florida Constitution. Cf., State v. Benitez, 395 So.2d, at 519-520 (discussion of defendant's right not to be compelled to incriminate himself).
Accordingly, this cause is reversed with directions that the charges against appellees be reinstated.
ANSTEAD, GLICKSTEIN and HURLEY, JJ., concur.